                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JASON ANDREW KEEL,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-862-PPS-MGG

 ROBERT CARTER, JR., et al.,

                       Defendants.

                                    OPINION AND ORDER

       Jason Andrew Keel, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Keel alleges that, on April 4, 2019, his fellow inmates at the

Miami Correctional Facility began targeting him for violence due to debts and his

reputation as a snitch. Since 2016, Keel has also been targeted and assaulted at several
facilities, and, as a result, he has been placed in protective custody and has been

transferred on multiple occasions. Upon his arrival at the Miami Correctional Facility,

he requested protective custody several times, but Unit Team Manager Angle denied

these requests. On July 3, 2019, one of his requests for protective custody at the facility

was approved, and he was removed from the general population. However, in

September 2019, Warden Hyatte and Unit Team Manager Angle placed Keel back into

general population at the Miami Correctional Facility. Additionally, Jack Hendrix,

Director of Classification, has denied his request for statewide protective custody.

       The Eighth Amendment imposes a duty on prison officials to “take reasonable

measures to guarantee the safety of inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(quotation and citations omitted). “[P]rison officials have a duty to protect prisoners

from violence at the hands of other prisoners.” Id. at 833 (quotation omitted). “[I]n order

to state a section 1983 claim against prison officials for failure to protect, [a plaintiff]

must establish: (1) that he was incarcerated under conditions posing a substantial risk of

serious harm and (2) that the defendants acted with deliberate indifference to his health

or safety.” Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010) (internal quotation marks

and citation omitted). Keel plausibly alleges that correctional officials have failed to

protect him from other inmates in violation of the Eighth Amendment.

       Keel seeks only injunctive relief based on these allegations and has also filed a

motion for a preliminary injunction. Specifically, he asks for transfer to another facility

with a protective custody unit and a transfer into administrative segregation at the

Miami Correctional Facility pending his transfer to another facility. Because the Prison


                                               2
Litigation Reform Act limits the court’s authority to grant injunctive relief in this case,

the injunctive relief, if granted, will be limited to requiring correctional officials to

protect him from other inmates as required by the Eighth Amendment. See Westefer v.

Neal, 682 F.3d 679 (7th Cir. 2012). Further, Robert Carter, Jr., as the Commissioner of the

Indiana Department of Correction, has both the authority and the responsibility to

ensure that Keel receives adequate protection from other inmates, and, given the

apparent statewide scope of the threat to Keel’s safety, I find that the Commissioner is

the proper defendant for the injunctive relief claim. See Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011). Keel may thus proceed against Commissioner Carter in his

official capacity on the injunctive relief claim and on the motion for a preliminary

injunction.

         Finally, because Keel does not seek money damages, it is unclear what purpose

would be served by requiring Director Hendrix, Warden Hyatt, and Unit Team

Manager Angle to remain in this case as defendants. Therefore, these defendants are

dismissed.

         For these reasons, the court:

         (1) GRANTS Jason Andrew Keel leave to proceed on an injunctive relief claim

against Commissioner Carter in his official capacity to obtain the protective measures to

which he is entitled under the Eighth Amendment;

         (2) DISMISSES Director Hendrix, Warden Hyatte, and Unit Team Manager

Angle;

         (3) DISMISSES all other claims;


                                               3
      (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Commissioner Carter at the Indiana Department of Correction with a copy

of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d);

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Commissioner Carter to

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

1(b), only to the claims for which Jason Andrew Keel has been granted leave to proceed

in this screening order; and

      (6) ORDERS Commissioner Carter to file a response to the motion for a

preliminary injunction by October 10, 2019.

SO ORDERED.

ENTERED: October 1, 2019.
                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
